Citation Nr: 1402392	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  13-08 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and J.L.


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1961 to February 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The Veteran testified before the Board at a November 2013 hearing conducted at the RO.  A transcript of the hearing is of record.


FINDINGS OF FACT

A back disability was not manifested in active service; and any current back disability is not otherwise etiologically related to such service.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA's duty to notify was satisfied prior to the initial rating decision through a June 2010 notice letter sent to the appellant that fully addressed all notice elements.  The letter informed the appellant of what evidence was required to substantiate his service connection claim and of the appellant's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  In light of the above, the Board finds that the Veteran was provided all required notice and that no useful purpose would be served by delaying appellate review to send out additional notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran was afforded a VA examination in January 2013.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2012); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The examination focused on the Veteran's peripheral nerves condition; however, the examiner provided a diagnosis and etiological opinion in regards to the Veteran's back disability.  The Board finds this VA examination adequate for the purposes of the instant claim, as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides a full rationale for the etiological opinion provided.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Further, where a veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran has a diagnosis of lumbosacral spinal stenosis and degenerative joint disease (DJD).  January 2013 VAMC Peripheral Nerves Condition Examination.  DJD is another name for osteoarthritis and arthritis is a chronic disease under 38 C.F.R. § 3.309(a).  Dorland's Illustrated Medical Dictionary at 1344 (32nd ed. 2012).  As the Veteran has been diagnosed with a chronic disease the provisions of 38 C.F.R. § 3.303(b) as they pertain to continuity of symptomatology are applicable in this case.  Furthermore, arthritis is presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).

The Veteran asserts service connection for a back disability is warranted on a direct basis due to an in-service injury.  While the evidence reveals that the Veteran currently suffers from a back disability, diagnosed as lumbosacral spinal stenosis and DJD, the competent, probative evidence of record does not etiologically link the Veteran's current disability to his service or any incident therein.

The Veteran indicates that, in 1962, he fell from a ladder which resulted in back pain.  There is no indication the Veteran received treatment for back pain in service.  Significantly, a Reports of Medical Examination conducted in December 1964, a few months prior to Veteran's service separation, notes a normal clinical evaluation of the spine and musculoskeletal system.  Therefore, the Board finds the Veteran did not suffer a chronic back disability during active service.

The Board has also considered whether service connection is warranted based on a continuity of symptomatology.  See 38 C.F.R. § 3.303(b); see also Walker, supra.  In this regard, the Board acknowledges the Veterans testimony that he experienced chronic back pain in service as well as supporting lay testimony from J.L.  indicating that the Veteran suffered from back pain shortly after discharge from service.  Board Hearing Transcript at 3-8.  The Veteran is competent to report such symptomatology.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (the veteran is competent to report symptoms observable to a layperson, e.g., back pain).

However, in evaluating the Veteran's assertions of in-service symptomatology, as well as a continuity of symptomatology since, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  See Owens v. Brown, 7 Vet. App. 429, 433   (1995); see also Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000).  In determining whether statements and evidence submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active-service experiences.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

At critical issue in the instant case is the Veteran's credibility regarding the continuity of symptomatology.  In its review of the record, the Board is mindful of the contradictions between the Veteran's statements, J.L's statements, and the evidence of record.  For instance, as noted above, the Veteran contends he has experienced chronic back pain since his in-service injury.  However, the Board again observes that a normal clinical evaluation of the spine and musculoskeletal system was noted just prior to service discharge.  See December 1964 Report of Medical Examination.  

The Board also notes that even though the Veteran asserts that he sought treatment for back pain sometime in the 1980s the record contains no evidence of treatment for a back condition prior to a December 2008 lumbosacral spine MRI noted in the September 2011 VAMC Brain and Spinal Cord Exam.  Furthermore, a VA examiner noted that it appears from the medical record that the Veteran did not present with complaints of back problems until 2008.  January 2013 VAMC Peripheral Nerves Condition Examination.     
 
As a fact-finding matter, the Board finds serious questions about the timing and accuracy of the Veteran's account to raise serious credibility issues with his statements and assertions, and J.L.'s statements in support of his claim, regarding in-service symptomatology and a continuity of symptomatology since.  The Board finds it reasonable to believe the Veteran would have complained of chronic back pain at service discharge and have a record of treatment sought prior to 2008.  

Because of the contradictory nature of the Veteran and J.L.'s statements when compared to the other evidence of record, the Board finds that the statements are not credible with respect to the onset and continuity of symptomatology regarding the Veteran's back disability.  Accordingly, the Board finds that there is little credible evidence to support a finding that the Veteran suffered from a back disability continuously since active service, and service connection is not warranted on this basis.  

Further, as there is no credible evidence of spinal DJD within one year of service discharge, the presumption of service connection does not apply in this case.  See 38 C.F.R. §§ 3.307, 3.309(a).

Post-service medical treatment for a back disability is first documented by December 2008 lumbosacral spine MRI noted in the September 2011 VAMC Brain and Spinal Cord Exam.  The Board notes this is approximately 43 years following the Veteran's separation from active service.  This lapse in time between service and the first treatment of a back disability weighs against the Veteran's claim.  The Board may, and will, consider in its assessment of service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

When disability is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson, 12 Vet. App. 247.  The record contains a current diagnosis of a back disability and evidence of an in-service injury resulting from a fall.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disability and military service.  

The Veteran has been afforded multiple examinations.  While his September 2011 VA Brain and Spine Examination provided a diagnosis of a back disability, it does not offer an etiological opinion and therefore is inadequate for the purposes of the instant claim.  The Veteran was provided a VA examination in January 2013 to address the nature and etiology of his peripheral nerves condition; however, as part of his etiological opinion the examiner discussed the Veteran's back disability.  Following a review of the Veteran's pertinent medical history and a clinical examination of the Veteran, the VA examiner opined that it is not clear that the Veteran's current lumbosacral spinal stenosis and DJD date from service.  In this regard, the VA examiner noted the Veteran did not present with complaints of a back disability until 2008 even though he had received regular VA medical care for several years prior to 2008.

The Board acknowledges the Veteran's assertions that his current back disability is the result of his in-service fall.  However, while the Veteran is competent to report symptoms observable to a layperson, e.g., pain, back discomfort, he is not competent to independently opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, his lay assertions of medical etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).
 
In sum, the Board finds that there is no evidence of a chronic disability in service or within one year of service discharge.  The threshold question therefore is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current back disability and his period of active service.  The preponderance of the evidence is against this aspect of the Veteran's claim.  The Veteran has produced no competent evidence or medical opinion in support of his claim.  Furthermore, the Board has determined the Veteran's assertions of a continuity of symptomatology are not credible.  Finally, the length of time between his separation from active service and first treatment weighs against granting the Veteran's claim.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a back disability.  The benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107.


ORDER

Service connection for a back disability is denied.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


